 


 HCON 72 ENR: Directing the Clerk of the House to make a correction in the enrollment of H.R. 2423.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. CON. RES. 72 


November 14, 2019
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House to make a correction in the enrollment of H.R. 2423. 
 
 
That in the enrollment of the bill H.R. 2423, the Clerk of the House of Representatives shall make the following corrections:  (1)In section 2(a)(3), strike Carrie Chapman Cat and insert Carrie Chapman Catt. 
(2)In section 4(a)(2)(C), strike the period after Unum and insert a period after the closed quotation mark at the end.    Clerk of the House of Representatives.Secretary of the Senate. 